Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 17 May 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 17. may 1782
Sir

We received by Mr Fynje your Excellency’s esteemed favour of 17 inst, by whch. you are pleased to agree to all the terms we proposed by our letter of 16 inst, with this exception, that the allowance, for remedium of negotiating, and paying out the money, brokeridge, Notary Stamps, and all expences whatsoever, and also for the final redeeming of the negotiated Sum, all together is to be fixed at 4 1/2 ⅌C: at once. Whch. being considered by us, we accept of it, to open the Loan, and to pay out in consequence of the negotiated Sum, or subscription 95 1/2 ⅌ Ct. all expences of negotiating and redeeming to our charge.
We observe the explanation of the promise of opening no other Loan, untill the 5 mills. are compleated; whch. by our writing is, also considered, only relative to your Excellency’s Person.
We beg Leave to assure your Excellency, of our best endeavours to promote the Succes of this Loan, and to desire your influencing recommandation in our favour, by the United States for their Commands.
We have the honour to Subscribe with respectfull Consideration.
Sir your Excellency’s Most Humble and most obedient Servants

Wilhem & Jan Willink
Nics. & Jacob van Staphorst
de la Lande & Fynje


Your Excellency will greatly oblige us with a few Lines for Answer.

